While we would agree with much that is said by Judge DESMOND, we cannot overlook that this is not an appeal from a judgment enjoining certain conduct, but an appeal from an order denying appellant's application to modify an injunction entered by consent many years ago. The principles enunciated in the dissent have little if anything to do with the matter before us for the question posed is exceedingly narrow: whether the court below has abused its discretion in denying the application. The modification of an injunctive decree must rest upon a clear showing that the evils which justified the prohibition have vanished. No such proof is disclosed by this record. On the contrary, it is undisputed that violence and assault recurred many years after entry of the decree. Defendant did not prove — indeed did not undertake to prove — that "dangers, once substantial, have become attenuated to a shadow" (United States
v. Swift  Co., 286 U.S. 106, 119). In those circumstances we cannot hold that the Appellate Division has abused its discretion, or that the rights of the union's members under the Federal Constitution have been violated (Milk Wagon Drivers'Union v. Meadowmoor Dairies, 312 U.S. 287, 296). Absent those considerations, it cannot be questioned that this dispute presents a situation in which peaceful picketing of plaintiffs' customers to exert pressure upon plaintiffs would be permissible under the law of this State (People v. Muller, 286 N.Y. 281). Section 876-a of the Civil Practice Act, which limits any "labor dispute" *Page 289 
injunction to an effective period of not more than six months, took effect subsequent to the entry of the injunction here in question. We do not consider the propriety of the court's reference to the policy expressed in subdivision (b) of section 8 of the National Labor Relations Act, as amended by section 101 of the Labor Management Relations Act, 1947 (U.S. Code, tit. 29, § 158, subd. [b]).
The order of the Appellate Division should be affirmed, with costs.